           Case: 1:20-cr-00004-JRA Doc #: 29 Filed: 03/12/20 1 of 1. PageID #: 174
Motion granted. Trial in this matter is hereby continued. A status conference will be scheduled by the Court to
facilitate the appointment of new counsel for Defendant.
/s/ John R. Adams
U.S. District Judge         IN THE UNITED STATES DISTRICT COURT
3/12/2020                    FOR THE NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION


    UNITED STATES OF AMERICA,                    :       CASE NO.: 1:20CR004
                                                 :
                              Plaintiff,         :
                                                 :       JUDGE JOHN R. ADAMS
                     -vs-                        :
                                                 :
    RAFAEL MOORE,                                :       MOTION TO WITHDRAW
                                                 :       AS COUNSEL
                              Defendant.         :
                                                 :


            On March 5, 2020, the government filed a joint motion to continue the trial date of March

    13, 2020. In this motion, the government detailed the discovery and the dates the discovery had

    been turned over to the defense. Despite requesting discovery on January 7, 2020, the first

    disclosure of evidence occurred on February 19, 2020. A couple of days later, the government

    disclosed approximately 16 hours of body camera footage. Defense counsel received those videos

    on February 24, 2020 – only two weeks before the final pretrial and 18 days before trial. Then, on

    March 3, 2020, only ten days before trial, the government disclosed additional evidence, including

    1,860 pages of records purporting to be from three cellular telephones. Because of the late

    disclosure of this voluminous evidence, defense counsel informed the Court he needed more time

    to review the evidence, discuss the evidence with Mr. Moore, determine if there were any pretrial

    motions, and conduct any necessary investigation. The government agreed the defense needed

    more time given the late disclosure and moved to continue. (R. 13). This Court denied the request

    for a continuance. (R. 14).


                                                     1
